DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to Applicant’s Response filed 07/15/2022.
Claims 2 and 19-20 have been canceled. 
Claims 1, 3-18, and 21 are pending.
Claims 1, 5, 9, 12, and 15 have been amended.
Claim 21 is newly added. 
Response to Arguments
Applicant’s arguments, see pages 8-11 of Applicant’s Response, filed 07/15/2022, with respect to the 35 U.S.C. 101, 103, and 112 rejections have been fully considered and are persuasive.  The 35 U.S.C. 101, 103, and 112 rejections have been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
For a statement regarding the novelty/non-obviousness of claims 1 and 12 and their respective dependent claims, please see page 22 of the Non-Final Rejection mailed 05/03/2022. 
Regarding the direction of claims 1 and 12 to patent eligible subject matter under 35 U.S.C. 101, claims 1 and 12 represent a practical application of the abstract idea training a set of machine learning models (supervised learning herein interpreted as necessarily a machine learning technique), performing the recited determining steps for each model, select a model for use based on an evaluation metric, and using the selected model for predicting a future transit time. Such an ordered combination of steps (the training of multiple machine learning models, the selection therefrom, and the use of such to predict the transit time) represents a practical application of the abstract idea since it brings about an improved system for automated learning and prediction of transit times. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Jonquais et al., “Predicting Shipping Time with Machine Learning”, available at: https://dspace.mit.edu/bitstream/handle/1721.1/121280/Jonquais_Krempl_2019.pdf?sequence=1&isAllowed=y, last accessed 08/09/2022 
Jonquais generally teaches the use of a machine learning model to predict shipment times, but is silent as to the specific ordered combination of elements outlined on page 22 of the Non-Final Rejection mailed 05/03/2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628